DETAILED ACTION
Disposition of Claims
Claims 1-33 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2022/0175912A1, Published 06/09/2022
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Election/Restrictions
Applicant's election with traverse of Group II, Claims 5-14, and the species of HBV antigen, in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that the independent claims can be searched together without an undue burden on the Examiner, that the inventions are related to one another as different aspects of the same invention, and that Unity of Invention, not novelty or obviousness, is the issue at hand.  This is not found persuasive because as set forth in the Office action mailed 05/26/2022, Groups I-V lack unity of invention as the special technical feature does not make a contribution over the prior art as noted in the Office action.  While the inventions may be related, the “special technical feature” was known in the art at the time of filing and stating that Unity of Invention is lacking for the special technical feature not making a contribution over the prior art inherently is stating that the special technical feature is not novel or nonobvious.  These elements cannot factually be separated, and as prior art rejections are highly likely in cases where the examiner has broken unity, applicant will have full opportunity to address any issues of novelty or obviousness in response to these further Office actions.  Finally, the arguments regarding search burden are not found persuasive because this is a national stage entry of an international application, and Lack of Unity applies, not U.S. restriction practices to which the Applicant refers (MPEP 803 and 808.02).  The Examiner has broken unity as per the office action dated 05/26/2022, and search burden or lack thereof does not apply to national stage entries of international applications if unity has been broken.  See MPEP § 1893.03(d).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 15-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Claims 5-14 will be examined on their merits. 


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for the use of implied phraseology (e.g. “The present invention provides” and “The present invention further discloses”.)


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 5 is drawn to an immunotherapeutic pharmaceutical composition comprises at least an antigen and an immune enhancer comprising at least a recombinant interferon (IFN) and a granulocyte-macrophage colony-stimulating factor (GM-CSF).  
Further limitations on the immunotherapeutic pharmaceutical composition of claim 5 are wherein the recombinant interferon is interferon alpha-2a (claim 6); wherein the antigen comprises a recombinant protein antigen (claim 7); wherein the ratio of the content of the recombinant interferon to the content of the recombinant granulocyte-macrophage colony-stimulating factor is (about 0.5x 10^4 IU – about 1 x 10^5 IU) to (about 5 ug - about 20 ug)(claim 8); wherein the ratio of the content of the recombinant interferon to the content of the recombinant granulocyte-macrophage colony-stimulating factor is about 1 x 10^4 IU to about 10 ug (claim 9); wherein the recombinant protein antigen is a viral antigen (claim 10); wherein the viral antigen is one or more HBV antigen (claim 11); wherein the recombinant protein antigen is an inactivated vaccine antigen, an attenuated vaccine antigen or a subunit vaccine antigen (claim 12); wherein the recombinant protein antigen is a genetically engineered recombinant antigen (claim 13); and wherein the immunotherapeutic pharmaceutical composition further comprises pharmaceutically or immunologically acceptable carriers or excipients (claim 14).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggan et. al. (Duggan MC, et. al. Cancer Immunol Immunother. 2016 Nov;65(11):1353-1364. Epub 2016 Aug 31.; CITED ART OF RECORD; hereafter “Duggan”) as evidenced by Cunha (“Leukine (Sargramostim)”.  RxList.com.  Cunha JP, ed., accessed 08/17/2022, last updated 05/12/2022; hereafter “Cunha”.)
The Prior Art
Duggan teaches heterologous prime-boost vaccination regimes with recombinant vaccinia expressing B7.1, ICAM-1, and LFA-3 and recombinant Fowlpox expressing B7.1, ICAM-1, and LFA-3 with co-administration of GM-CSF (sargramostim) and interferon alpha (IFN-a)(entire document; see abstract; instant claims 5, 7, 10, 12-14.)  Duggan teaches the IFN-a delivered was in escalating doses of 1x10^6, 3x10^6, 6x10^6, and 9x10^6 IU (“Study Design”, p. 1355).  While the dosage of GM-CSF (sargramostim) was not noted in the clinical trial detailed study or the teachings of Duggan, the normal recommended dosage is 250 ug/m^2/day delivered intravenously over a 4-hour period (with inactive ingredients including mannitol, sucrose, and tromethamine (Cunha at “Description” ¶3, “Dosage and Administration”, ¶1).  
Duggan therefore teaches the limitations of instant claims 5, 7, 10, and 12-14, and anticipates the instant invention.


Claim(s) 5-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et. al. (CN104338132A, Published 02/11/2015; English US Publication US20160136265A1 used as translation; hereafter “Wang”.)
The Prior Art
Wang teaches methods of overcoming host immune tolerance in a subject having chronic hepatitis B virus (HBV) infection, comprising administering to the subject IFN-alpha-2a, GM-CSF, and a recombinant HBV vaccine (entire document; see abstract; reference claim 1; instant claims 5-7, 10-11).  Wang teaches the HBV vaccine may be a recombinant subunit protein vaccine (¶[0026][0085]; reference claim 3; instant claim 12), wherein the vaccine may be genetically engineered (CHO) hepatitis B vaccine (¶[0087]; instant claim 13) formulated in pharmaceutically-acceptable carriers such as saline (¶[0089]; instant claim 14.)  Wang teaches at least one group received about 10 ug of GM-CSF per inoculation, while another received 30 ug (¶[0090]), and about 180 ug of PEG-IFN-alpha 2a (¶[0032]), and that in one experiment the subjects were inoculated with 10 ug/d (over 3 days) or 30 ug of GM-CSF along with 5x10^4 IU of IFN-a and 1 ug of HBV vaccine (Table 1; instant claims 8-9).  
For at least these reasons, Wang teaches every limitation of instant claims 5-14, and anticipates the instant invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,086,067. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim pharmaceutical compositions which comprise IFN-alpha-2a, GM-CSF, and a recombinant subunit protein HBV vaccine.  While the ‘067 claims are drawn to methods of delivering the pharmaceutical compositions, said compositions render obvious those compositions of the instant claims as they comprise every component as claimed.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Li S, et. al. Viral Immunol. 2020 Mar;33(2):122-125. Epub 2019 Dec 26. 
Van Thiel DH, et. al. J Viral Hepat. 1997;4 Suppl 1:101-6. 
Tilg H, et. al. J Hepatol. 1993 Sep;19(2):259-67. 
Pilla L, et. al. Cancer Immunol Immunother. 2006 Aug;55(8):958-68. Epub 2005 Oct 8. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648